            Case 1:19-cv-03377-LAP Document 78 Filed 10/31/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,
                                                                 Docket No. 1:19-cv-03377-LAP
                              Plaintiff,
       v.                                                         MOTION FOR ADMISSION
                                                                      PRO HAC VICE
ALAN DERSHOWITZ,

                              Defendant.



       Pursuant to Rule 1.3 of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York, I, Haley N. Proctor, hereby move this Court for an

Order for admission to practice Pro Hac Vice to appear as counsel for Plaintiff Virginia L.

Giuffre, in the above-captioned action.

       I am a member in good standing of the bars of the States of Virginia and Oklahoma and

the District of Columbia, and there are no pending disciplinary proceedings against me in any

state or federal court. I have never been convicted of a felony. I have never been censored,

suspended, disbarred or denied admission or readmission by any court. I have attached the

declaration pursuant to Local Rules 1.3 and 1.9.

Dated: October 31, 2019                                Respectfully submitted,

                                                       s/ Haley N. Proctor
                                                       Haley N. Proctor
                                                       COOPER & KIRK, PLLC
                                                       1523 New Hampshire Avenue, N.W.
                                                       Washington, D.C. 20036
                                                       (202) 220-9600
                                                       (202) 220-9601 (fax)
                                                       hproctor@cooperkirk.com

                                                       Attorney for Plaintiff




                                                   1
          Case 1:19-cv-03377-LAP Document 78 Filed 10/31/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 31, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system. I further certify that such filing will accomplish service

upon counsel of record in this case.




                                                     s/ Haley N. Proctor
                                                     Haley N. Proctor*
                                                     COOPER & KIRK, PLLC
                                                     1523 New Hampshire Avenue, N.W.
                                                     Washington, D.C. 20036
                                                     (202) 220-9600
                                                     (202) 220-9601 (fax)
                                                     hproctor@cooperkirk.com

                                                     *Pro Hac Vice application pending

                                                     Attorney for Plaintiff




                                                 2
